The appellant was adjudged to be the father of a child born out of wedlock and required to pay certain sums for its care and support, pursuant to the provisions of Acts 1941, ch. 112 (§ 3-623, et seq., Burns' 1933 (Supp.)). He filed his motion for new hearing which was overruled and he attempts to appeal therefrom to this court. Chapter 112, § 18 of the act (§ 3-640, Burns' 1933 Supp.) provides that the procedure on appeal shall in most respects be the same as is provided for by law and rules for appeal in civil cases.
The overruling of appellant's motion for new hearing is not assigned as error, nor is any error properly assigned. Although appellant attempts to question the sufficiency of the evidence, the transcript contains no properly certified bill of exceptions containing it. No marginal notations whatever have been made on the margin of the pages of the transcript in compliance *Page 177 
with Rule 2-5 of the 1940 Revision of the Rules of the Supreme Court. Subdivisions (d), (e) and (f) of Rule 2-17 are not complied with, and the greater and more vital portions of the evidence have been completely omitted from appellant's condensed recital thereof. Other omissions have been called to our attention, but it will be unnecessary to notice them.
The appellant has not properly presented any question to this court and the judgment is, therefore, affirmed.
NOTE. — Reported in 51 N.E.2d 397.